EXHIBIT 10.1

 

May 31, 2006

 

InFocus Corporation
27700 SW Parkway
Wilsonville, OR 97070
Attn:  Roger Rowe, CFO

 

Re:                               Second Extension of Delivery of Annual
Financial Statements

 

Mr. Roger Rowe:

 

Reference is hereby made to (a) that certain Credit Agreement, dated as of
October 25, 2004 (as amended to date, the “Credit Agreement”), by and among
InFocus Corporation, an Oregon corporation (“Borrower”), the lenders from time
to time signatory to the Credit Agreement (the “Lenders”) and Wells Fargo
Foothill, Inc., a California corporation, in its capacity as agent for the
Lenders and Bank Product Providers (in such capacity, “Agent”) and (b) that
certain extension letter of delivery of annual financial statements, dated March
8, 2006, issued by Agent to Borrower (the “First Extension Letter”). All
capitalized terms used in this letter without definition shall have the meanings
assigned thereto in the Credit Agreement.

 

Pursuant to the terms of items (f) and (h) of Schedule 5.3 to the Credit
Agreement and the First Extension Letter, Borrower is to deliver to Agent its
annual audited financial statements and a Compliance Certificate with respect
thereto, all as more fully described in said Schedule 5.3, on or before May 31,
2006. Borrower has informed Agent that it is unable to deliver the annual
audited financial statements for its fiscal year ending December 31, 2005 and
accompanying Compliance Certificate (the “2005 Financial Statements”) within
such time frame and has requested that Agent grant an extension thereof. Agent
hereby agrees that an Event of Default shall not be deemed to have occurred as a
result of Borrower’s failure to deliver the 2005 Financial Statements on or
prior to May 31, 2006 so long as the 2005 Financial Statements is delivered to
Agent on or prior to July 7, 2006 and otherwise in accordance with Schedule 5.3
of the Credit Agreement; provided, however, (i) any other Default or Event of
Default arising from or disclosed by the delivery to Agent of the 2005 Financial
Statements shall be deemed to have arisen or disclosed, as the case may be, on
March 31, 2006 and (ii) the extension provided in this letter is conditioned on
Borrower providing Agent, promptly upon its request, with updates as to the
status of, and other information with respect to, all audits and investigations
with respect to the 2005 Financial Statements, all in form and content
satisfactory to Agent.

 

Except as expressly set forth herein, nothing contained in this letter shall
diminish, prejudice or waive any of Agent’s or any Lender’s rights and remedies
under the Credit Agreement, any other Loan Document or applicable law, all of
which are hereby reserved.

 

This extension letter is a supplement to the Credit Agreement and a Loan
Document.

 

 

Very truly yours,

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation,

 

as Agent and as the sole Lender

 

 

 

/s/ Thomas Forbath

 

 

Thomas Forbath

 

Vice President

 

--------------------------------------------------------------------------------